Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Response to Amendment
2.	The amendment filed on 10/26/21 has been entered and are made of record.
3.	Claim 1 is amended.
4.	Claims 4 and 15 are canceled.
5.	Claims 1-3 and 5-14 are pending. 

Response to Arguments
6.	The Amendment filed on 10/26/21 have been fully considered.
The claims rejections of 35 USC 112th are now withdrawn.
	Applicant has amended independent claim 1 by incorporating some limitation of the claim 3 and all of the limitations of claim 4 into claim 1.  The final office action mailed on August 5, 2021, rejected claims 1, 2, 3, and 4 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cappelletti et al Pat. No. 5612913.
Applicant presented an amendment that does not distinguish from the reference that was previous applied.   Therefore, this action is made final.  
Furthermore, the amendment made do not overcome the actual prior rejection.  The amended features brought over from claim 3 and 4 were merely claiming the matter 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 and 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappelletti et al, U.S. Patent 5612913 (previously cited). 
With regard to claim 1, as far as understood Cappelletii discloses a non-volatile memory device comprising: a first memory cell array (fig. 6, array 600B) of a plurality of non-volatile flash memory cells capable of electrically writing and erasing data (fig. 1, L16-26) (col. 5, line 9-16); a first driver circuit (fig. 6, 601B, 602B) that drives a word line (fig. 6, WL) and a source line (fig. 6, SL) of the first memory cell array (fig. 6, array 600B); a first read/write circuit (fig. 6, 604B, 605B) that is connected to bit lines of the first memory cell array (fig. 6, array 600B), and writes/reads out data to/from the first memory cell array (fig. col. 1, line 14-22); a second memory cell array (fig. 6, array 600A) of a plurality of non-volatile flash memory cells (col. 1, line 16-26) capable of electrically writing and erasing data (col. 11, line 20-60) and having the same layer structure as the plurality of memory cells of the first memory cell array (col. 4, line 59- 63) (col. 5, line 4-16); a second driver circuit (fig. 6, 601A, 602A) that drives a word line 
Upon consideration of the amendments, the last two clauses of claim 1 correspond to the method of operating the device, which does not patentably distinguish the claimed structure from the prior art structure.  
As discussed above, Cappelletti’s semiconductor integrated device is substantially identical in structure to the claimed “non-volatile memory device,” where the differences reside only in the remaining limitations of “wherein the first memory cell array includes a first memory cell group that stores one-byte first data and a second memory cell group that stores one-byte second data, wherein the first memory cell group stores complementary data that is mutually complementary data as each bit data of the first data and wherein the second memory cell group stores complementary data that is mutually complementary data as each bit data of the second data”.  The remaining limitations are drawn to the methods of operating the memory device, that is, 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent. See MPEP 2114.(II). To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. See MPEP 2114.(II).
With regard to claim 2, and 3, Cappelletti discloses wherein, during the erase operation in units of bytes (fig. 6, byte erasable array 600B), the first driver circuit (fig. 6, 601B, 602B) supplies an erasure voltage to a source line (fig. 6, SL) of a memory cell group connected to a bit line group corresponding to the byte unit (col. 11, line 14 and line 26-30), and during the erase operation in units of blocks (fig. 6, Sector Erasable Block 600A), the second driver circuit (fig. 6, 601A, 602A) supplies the erasure voltage to a source line of a memory cell group connected to a bit line group corresponding to the block (col. 11, line 13-14 and line 26-30). 
With regard to claim 10, Cappelletti discloses memory cells of the first memory cell array (fig. 6, 600B is of nonvolatile memory cells) (col. 1, line 16-26) and plurality of memory cells of the second memory cell array of a floating gate structure (fig. 6, 600A) are of the nonvolatile FLASH type memory cells with ) (col 10, line 43-58) (col. 11, line 14-22) (col. 1, line 16-26). 
.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claim 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cappelletti et al, U.S. Patent 5612913 (previously cited) in view of Noguchi et al, U.S. Application No. 2005/0024974 (previously cited). 
	With regard to claim 5, Cappelletti, as applied in prior rejection, disclosed all claimed subject matter except an error correction circuit, wherein the first memory cell group stores the first data and a first error correction code of the first data, the second memory cell group stores the second data and a second error correction code of the second data, and the error correction circuit performs error correction on the first data read out from the first memory cell group, based on the first error correction code, and performs error correction on the second data read out from the second memory cell group, based on the second error correction code. However, Noguchi discloses an error correction circuit (fig. 13, Error bit Correction 5), wherein the first memory cell group (fig. 13, array 100(b)) stores the first data and a first error correction code of the first data 
	With regard to claim 9, Cappelletti discloses everything except a first verification circuit that performs a verifying operation of the plurality of memory cells of the first memory cell array, and a second verification circuit that performs a verifying operation of the plurality of memory cells of the second memory cell array. However, Noguchi discloses a verify circuit (fig. 1,38) that performs a verifying operation of the plurality of memory cells of the first memory cell array (page 8, [0104] discloses performing verify operation on normal cell array 100), and a second verification circuit (fig. 1,38) that performs a verifying operation of the plurality of memory cells of the second memory cell array (page 8, [0105] discloses performing verifying operation on memory array 101). Therefore, it would have been obvious for one having an ordinary skill in the art before 
	With regard to claim 13, Cappelletti discloses everything including the plurality of memory cells of the first memory cell array (fig. 6, 600B is of nonvolatile type memory cells) (col. 1, line 16-26) and plurality of memory cells of the second memory cell array (fig. 6, GOOA) are of the nonvolatile FLASH type memory cells) (col 10, line 43-58) (col. 11, line 14-22) (col. 1, line 16-26). Cappelletti does not disclose that the memory cells in the first and second cells arrays are of a MONOS type memory cell. However, Noguchi disclose a memory storage device having plurality of memory cell used as data storage unit, consist of a MONOS type memory cells ([0258]). Therefore, it would have been obvious for one having an ordinary skill in the art before the time the invention was made to replace Cappelletti’s nonvolatile memory cells with that of Noguchi’s floating gate or a MONOS type memory cells as a matter of design choice, because a floating gate or a MONOs type memory is a type of nonvolatile storage device use for writing, reading, and rewriting data.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cappelletti et al, U.S. Patent 5612913 (previously cited) in view of Atwood et al, U.S. Patent No. 5065364 (previously cited). 
With regard to claim 6 and 7, Cappelletti, as applied in prior rejection disclosed all claimed subject matter except wherein the first driver circuit includes: a first switch element in which an erasure voltage is supplied to its one end, and that supplies the erasure voltage to a first source line of the first memory cell group, and a second switch element in which an erasure voltage is supplied to its one end, and that supplies the erasure voltage to a second source line of the second memory cell group (regarding claim 6) and wherein the first driver circuit includes: a third switch element whose one end is connected to the other end of the first switch element, and whose other end is connected to the first source line, and that is switched on when a first word line select signal is activated, and a fourth switch element whose one end is connected to the other end of the second switch element, and whose other end is connected to the second source line, and that is switched on when the first word line select signal is activated (regarding claim 7). However, Atwood, discloses plurality of memory cells arrays (fig. 3, Block 1,2, and N) connected to their respective source switches to connect the erase voltages corresponding to their memory cell arrays via plurality source lines. Fig. 2A particularly discloses a first switch (fig.2A, top transistor of block 20) in which an erasure voltage (fig. 2A, VDD) is supplied to its one end of the first memory cell group (fig. 2A, selected block), and a second switch element (fig. 2A, the top transistor of block 21) in which an erasure voltage (fig. 2A, ground) is supplied to its one end the second memory cell group (fig. 2A, unselected block). Atwood, also discloses a third switch element (fig. .

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Cappelletti et al, U.S. Patent 5612913 (previously cited) in view of Hirata, U.S. Application No. 2011/0235457 (previously cited). 
With regard to claim 8, Cappelletti, as applied in prior rejection disclosed all claimed subject matter except a voltage boosting circuit that performs a boosting operation, and generates an erasing and rewriting voltage, wherein the voltage boosting circuit supplies the erasing and rewriting voltage to the first driver circuit and the second driver circuit. However, Hirata discloses an integrated circuit device having a voltage boosting circuit (fig. 1, Booster 2, 3, 4) that performs a boosting operation to generate an erasing and rewriting voltages (fig. 1, voltage Vpg, Vpp, Vera) to the first driver circuit and the second driver circuit (fig. 1, row decoder 14 for each respective memory array 11) (page 1, [0004], page 2, [0038]-[0039] and page 3, [0048]) for use in the writing, reading, erasing and rewriting of the memory cells array. Therefore, it would have been obvious for one having an ordinary skill in the art at before the time of the invention was made to incorporate the use of the boosting circuit of Hirata’s into Cappelletti’s to generate the boosted erasing and rewriting voltages to ensure sufficient voltages are needed to accurately perform the erasing and rewriting operation correctly, thus prevents data writing and data erasing errors.
11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 1 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a).


Conclusion
 12.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
13.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter. Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)). 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799. The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM. The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635. The fax phone number for this Group is (571) 273-8300.


/CONNIE C YOHA/           Primary Examiner, Art Unit 2825